Citation Nr: 0105009	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-16 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for impaired 
concentration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1982 to September 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for disabilities characterized by memory loss and 
loss of concentration.  The veteran filed a June 1996 notice 
of disagreement, initiating this appeal.  

The veteran's appeal was first presented to the Board in June 
2000, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran's claims were denied by the RO in March 1996, 
and he was so informed via a letter dated March 27, 1996.  

2.  The veteran filed a notice of disagreement that was 
received by the RO on June 18, 1996.  

3.  The veteran was sent a statement of the case on November 
10, 1997.  

4.  The veteran had until January 9, 1998, to file a timely 
substantive appeal.  

5.  The veteran's VA Form 9 substantive appeal was received 
by the RO on October 27, 1998; the VA Form 9 included no 
contentions in support of the claims.  



CONCLUSION OF LAW

The veteran's substantive appeal was not filed in a timely 
fashion, and thus his appeal must be dismissed.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a March 1996 rating decision, the veteran was denied 
service connection for memory loss and loss of concentration; 
he was so informed the same month.  He responded with a June 
1996 notice of disagreement, initiating an appeal of these 
issues.  A statement of the case was afforded him in October 
1997.  However, a VA Form 9 was not filed until October 27, 
1998.  In his VA Form 9, the veteran offered no specific 
contentions, and declined the opportunity for a hearing.  
There is no evidence that the veteran sought an extension of 
the time limit to file his substantive appeal.  

The veteran's appeal was initially presented to the Board in 
June 2000, at which time it was remanded for additional 
development.  The appeal was remanded to allow the veteran or 
his representative the opportunity to submit evidence and 
arguments concerning the timeliness of his substantive 
appeal, and to allow the agency of original jurisdiction the 
opportunity to consider this issue.  The RO found that the 
veteran's October 1998 VA Form 9 was not submitted in a 
timely fashion, and returned the appeal to the Board.  


Analysis

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the claimant, within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, or within the extended time 
limits prescribed pursuant to a timely-filed request for an 
extension of time.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. §§ 20.302, 20.303 (2000).  If the claimant fails to 
file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  

In the present case, the deadline for the appellant to file a 
timely substantive appeal or request for additional time was 
January 9, 1998, 60 days after the November 10, 1997 mailing 
of the statement of the case; this represents the later of 
the two deadlines specified above.  The appellant did not 
respond to the RO until October 27, 1998, several months past 
the deadline, and there is no evidence of record that he 
filed a request for an extension of time.  Thus, he clearly 
missed the deadline to file a substantive appeal.  
Additionally, he has offered no explanation or arguments 
concerning the timeliness of his substantive appeal.  In a 
December 2000 written statement, the veteran's accredited 
representative reported that he has received no response from 
the veteran on this issue.  

The United States Court of Veterans Appeals (Court) has held 
that the presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties.  Gold v. Brown, 7 Vet. App. 
315, 319-20 (1995) (case which dealt with an allegation of 
non-receipt of notification letter pertaining to eligibility 
for a dependency allowance) [quoting U. S. v. Chemical 
Foundation, 272 U.S. 1, 14-15, (1926)].  Thus, it must be 
presumed that the veteran's statement of the case was 
properly mailed to him on November 10, 1997, and he received 
it shortly thereafter.  No clear evidence is of record or has 
been offered by the veteran which would rebut the presumption 
of regularity given VA officers in discharging their official 
duties.  

Because it has been clearly established that the appellant 
did not file a timely substantive appeal or request for 
additional time, the underlying appeal is beyond the 
jurisdiction of the Board, and must be dismissed.  
38 U.S.C.A. § 7105 (West 1991).  


ORDER

As the veteran's substantive appeal is untimely, his 
underlying appeal of the denials of service connection for 
memory loss and impaired concentration is dismissed.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

